STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   February 22, 2018
              Plaintiff-Appellee,

v                                                                  No. 324500
                                                                   Livingston Circuit Court
LEONARD LEWIS KING,                                                LC Nos. 13-021340-FH;
                                                                            13-021416-FH
              Defendant-Appellant.


                                        ON REMAND

Before: BOONSTRA, P.J., and K. F. KELLY and MURRAY, JJ.

PER CURIAM.

                                     I. INTRODUCTION

       Defendant, Leonard Lewis King, was convicted of second-degree home invasion, MCL
750.110a(3), attempted third-degree home invasion, MCL 750.110a(4), possession of burglar
tools, MCL 750.116, and receiving or concealing stolen property valued between $1,000 and
$20,000, MCL 750.535(3)(a). People v King, unpublished per curiam opinion of the Court of
Appeals, issued February 11, 2016 (Docket No. 324500), p 1. On October 3, 2014, defendant,
was sentenced “as a fourth habitual offender, MCL 769.12, to prison terms of (1) 20 to 80 years
for possession of burglar tools,” “(2) 10 to 15 years for attempted home invasion,” (3) “20 to 80
years for home invasion,” and (4) “20 to 80 years for receiving or concealing stolen property.
All four sentences are to run concurrently.” Id.

        Defendant’s convictions arose out of two separate acts that were charged in separate
lower court cases and later joined for trial. Id. at 6-7. On February 11, 2016, this Court issued
an opinion rejecting all of defendant’s arguments except the one pertaining to his sentence,
which was that the trial court “erred in exceeding the sentencing guidelines when it sentenced
him to a term of imprisonment of 20 to 80 years.” Id. at 7, 10. With respect to the sentencing
issue, this Court relied on People v Steanhouse, 313 Mich App 1; 880 NW2d 297 (2015)
(“Steanhouse I”), rev’d in part, aff’d in part 500 Mich 453 (2017) (“Steanhouse II”), to conclude




                                               -1-
that defendant was entitled to a remand for a Crosby1 hearing. King, unpub op at 7-8. On
November 29, 2017, our Supreme Court entered an order reversing “that part of the judgment of
the Court of Appeals remanding this case to the trial court for a hearing under People v
Lockridge, 498 Mich 358; 870 NW2d 502 (2015),” and remanding the case “to the Court of
Appeals for plenary review of whether the defendant’s sentence was disproportionate under the
standard set forth in People v Milbourn, 435 Mich 630, 636; 461 NW2d 1 (1990).” People v
King, 501 Mich 920 (2017). We affirm defendant’s sentence.

                                II. FACTS AND PROCEEDINGS

       Defendant first broke into the home of Charles and Judy Lewis sometime between the
hours of 11:00 a.m. and 8:30 p.m. on May 21, 2013. Defendant stole a variety of jewelry, worth
roughly $15,000. There were no signs of forced entry at the home, and no fingerprints were
recovered.

       On May 24, 2013, Kristy Rabeau was home with two children when defendant rang her
doorbell around 10:30 a.m. Rabeau did not answer; rather, she watched defendant try to open
her garage door, and then ring the doorbell to her back door. Rabeau’s dogs barked at defendant.
Rabeau took her children to a bedroom, retrieved a gun, and called 911. She then saw defendant
looking into her bedroom window as she spoke to the 911 operator. Michigan State Trooper
Greg Galarneau responded to the report and searched the area for defendant.

       Defendant, however, had apparently moved on to a third target. Around 10:30 a.m. or
11:00 a.m., Sarah Graham, who lived a mile away from Rabeau, heard her doorbell ring, and
then heard a loud knocking on the door. She thought this was unusual and did not respond. A
man appeared and attempted to open a rear door. He then peered in through a window. Graham
was unable to see the man’s face. The man went to the front of the house and again rang the
doorbell. Graham went upstairs, hoping to see the vehicle the man drove to the house.
However, she saw Galarneau arrive at her front door. Galarneau had spotted a man matching the
description given by Rabeau opening a screen door to Graham’s house, and immediately
approached this man, defendant.

        Defendant spotted Galarneau, who was in a marked police vehicle. Defendant walked
toward a green Chevrolet Cavalier parked in Graham’s driveway. Craig Theunick was in the
driver’s seat of this vehicle, which was in gear. Defendant got in the passenger seat, but before
the two could escape, Galarneau approached, directed Theunick to stop the engine, and retrieved
the keys to the vehicle from Theunick. Neither man could give a reasonable explanation for
being at the home. Galarneau handcuffed defendant and patted him down. This search found a
circle-shaped piece of plastic, which appeared to be a tool used to unlock a door (as one might
use a credit card), and a glove. He also found a syringe and hypodermic needle in defendant’s
pocket. Galarneau found diamond rings and a velvet pouch as well.




1
    United States v Crosby, 397 F3d 103 (CA 2, 2005).


                                               -2-
       Galarneau searched the car and found an open backpack containing various pieces of
jewelry, a crowbar, a magnet, a magnifying glass, walkie-talkies with headphones, and gloves.
He also found a crack pipe under the front passenger seat and another syringe. Some of the
jewelry found in the car belonged to Judy Lewis.

       Defendant lived in a motel managed by his wife, and where defendant worked as a
maintenance employee. Defendant’s wife allowed police to search their room, and this search
led to the discovery of numerous items of jewelry and jewelry boxes. Defendant’s wife
acknowledged that the jewelry did not belong to her. Officers were able to return some of the
jewelry recovered to the Lewises. Defendant’s wife testified that defendant had found the
jewelry and other items while cleaning rooms at the motel. She acknowledged that defendant
used heroin with Theunick. She acknowledged telling officers that defendant spent $100 a day
on heroin. While she denied it at trial, defendant’s wife had told officers that she was also
addicted to heroin.

       Defendant was charged in two lower court cases. In Docket No. 13-021340-FH,
defendant was charged with possession of burglar’s tools and attempted third-degree home
invasion for his attempted burglary of Rabeau’s home. In Docket No. 13-021416-FH, defendant
was charged with second-degree home invasion and receiving or concealing stolen property for
his burglary of the Lewis’s home. The two cases were joined for trial, and as noted, defendant
was found guilty of all charges.

        The parties reconvened for sentencing on October 3, 2014. Some of the prior challenges
to the accuracy of the PSIR were resolved by the parties. As the prosecutor explained, “The
problem is he has so many aliases and so many Social Securit[y numbers] and so [many] dates of
birth that it makes it kind of hard to track.” As a result, the probation department now found that
defendant had 40 prior felonies and 14 prior misdemeanors. Defense counsel explained that his
client still objected to the inclusion of other convictions, but that the probation department had
been able to verify these convictions. Defendant’s listed criminal history includes arrests and
convictions in Maine, Wyoming, New Hampshire, Vermont, Pennsylvania, Idaho, South
Carolina, Virginia, Maryland, New York, Florida, and of course, his most recent crimes
committed in Michigan. The common themes in these convictions are theft, burglary, the use of
illegal drugs, and defendant’s attempts to avoid or circumvent punishment. His criminal history
begins with an arrest for attempted theft from a vehicle in 1984, when defendant was 18 years
old. Since that time, he has committed criminal acts in more years than he has not, and it appears
that those periods lacking criminal activity largely coincide with the periods in which he was
incarcerated. The probation officer who prepared defendant’s PSIR thus understandably wrote
that defendant “has the worst criminal record ever seen by this writer. Mr. King is nothing but a
thief, and has proven time and time again that no amount of incarceration or rehabilitation will
change his behaviors at this time.”

       The trial court stated the following when sentencing defendant:

               First of all, I’d never give a penalty for somebody exercising their right to
       trial. However, when I hear things at a trial I don’t turn my ears off either. When
       the prosecutor and the defense counsel work on something and they get things
       within a range of months and I don’t know any reason to go outside of it, I follow

                                                -3-
sometimes their recommendations to me. However, when I am presiding over a
trial and I hear evidence, I do not turn my ears off to that. When a jury convicts, I
do take what they do as an obligation to impose an appropriate penalty when the
jury’s done their duty either by acquitting and do nothing or finding a conviction
and then I impose a sentence within the law.

          I’m not unmindful that there is a – by my reckoning the 12-state crime
spree even if you take off those ones that the probation department, Department of
Corrections looked into there are still multi-state jurisdiction violations and it still
comes out that there are guidelines which are substantial time and the amount of
convictions are upwards of 40 felonies and 14 misdemeanors, 54 crimes, and
that’s deleting some that the Department Corrections have tracked down and find
that don’t belong to you. Half that number, a quarter of that number that remain
is still significant. I mean if you – you take the 54 that the probation department
has counted up and even if they miscounted some of those that they weren’t –
they didn’t belong to you [be]cause you may have been somewhere else, and I’m
not saying that the probation department’s wrong, but even if they did and you
knocked off 10 percent of that, that would still leave you with like 40 crimes. I’m
just thoroughly convinced that the guidelines do not take into account the amount
of damage that you are capable of doing to citizens in this jurisdiction as well as
Florida, New York, Pennsylvania, South Carolina, and wherever else you’ve been
that have – were you’ve committed crimes. There is – the evaluation and plan, the
whole top paragraph is a litany of summary of crimes you’ve committed, and
that’s single-spaced I might add.

        There are substantial and compelling reasons to exceed the guidelines.
The sheer number of bad acts here make[s] a[n] upward departure appropriate and
there are substantial and compelling reasons such that the sentencing guidelines
do not take into account the number of convictions that you’ve accumulated, and
they don’t take into account the nature of these convictions.

        I find home invasions to be very, very serious because of the fright that
they put into the occupants. That mother who had to grab her gun to protect her
kids is serious in the – and put those – put that mom and those kids at risk, and I
don’t want anybody else in this jurisdiction to think that they can knock on a door
and then push their way in and then – or attempt to, you know, when there’s
people in there without substantial and serious penalties being levied upon them
for such unlawful conduct.

       So for those reasons that I stated on this record, the volume of the crimes,
the type of crimes make it clear that an upward departure is – that there are
objectable [sic] and verifiable reasons for an upward departure.

        This Court has an obligation to look at the following four criteria in the
fashioning of a sentence: the discipline of the wrongdoer, protection of society,
potential for reformation of the offender, and deterring others from committing
like offenses.

                                          -4-
              It’s very clear to me the discipline of the wrongdoer is necessary in order
       to stop further bad acts and to punish the wrongdoer for breaking into people’s
       homes and stealing their property.

              The protection of society, it’s clear from my previous comments is
       necessary to protect our community from further potential invasions by this
       Defendant.

               With respect to the potential for reformation of the offender, although this
       Court generally tries to be optimistic about everybody, there is clear evidence
       here that this Defendant has disappointed several judges in the past in several
       different states in their quest to reform this Defendant and the potential for
       reformation is very, very slim unless this Defendant severely changes his way of
       thinking when it comes to other people’s property and the sanctity of people’s
       homes and their property taken, not taking things that don’t belong to him.

                And then the last thing, of course, deterring others from committing like
       offenses, I think it’s clear that by exceeding the guidelines by a little better than
       50 percent at the top end to – take the top end of the guidelines, exceed that by a
       little better than 50 percent should be – it’s appropriate in this case, but it sets an
       appropriate example in the future that this type of crime cannot be tolerated in
       our jurisdiction and it won’t be tolerated. [Emphasis added.]

        On July 24, 2017, after our prior opinion was issued, the Supreme Court decided
Steanhouse and Masroor. Steanhouse II, 500 Mich 453; 902 NW2d 327 (2017). The Court’s
decision had, in essence, three major holdings. First, the Court stated, “In Lockridge, we held,
and today reaffirm, that the legislative sentencing guidelines are advisory in all applications.”
Id. at 459. Second, the Court affirmed this Court’s decision in Steanhouse I to the extent that it
found that “the proper inquiry when reviewing a sentence for reasonableness is whether the trial
court abused its discretion by violating the ‘principle of proportionality’ set forth in People v
Milbourn, 435 Mich 630, 636; 461 NW2d 1 (1990), ‘which requires sentences imposed by the
trial court to be proportionate to the seriousness of the circumstances surrounding the offense and
the offender.’ ” Id. at 459-460. Third, the Court rejected this Court’s opinion in Steanhouse I to
the extent that it found that ordering a Crosby remand in every pre-Lockridge case where there
had been an upward departure sentence was necessary. Id. at 460-461. The Court instead held
that in such instances, “the proper approach is for the Court of Appeals to determine whether the
trial court abused its discretion by violating the principle of proportionality.” Id.

       After the decision in Steanhouse II, the Supreme Court reversed “that part of the
judgment of the Court of Appeals remanding this case to the trial court for a hearing under”
Lockridge, and remanded the case to this Court “for plenary review of whether the defendant’s
sentence was disproportionate under the standard set forth” in Milbourn. King, 501 Mich 920
(2017). The Court denied leave to appeal in all other respects, id., leaving this Court’s
affirmance of defendant’s convictions intact.




                                                -5-
                                        III. ANALYSIS

        Defendant’s appellate brief challenged whether the reasons stated by the trial court as
justifying the departure sentence were substantial and compelling, as was required before our
Supreme Court’s decision in Lockridge. See Lockridge, 498 Mich at 391-392. However, in
Lockridge, the Court concluded that the “substantial and compelling” framework was
unconstitutional, and could no longer be applied. Id. The Court also held that sentences
departing from the sentencing guidelines would thereafter be reviewed for reasonableness,
although it did not articulate a precise standard or method of determining if a sentence was
reasonable. Id.

      That standard has since been established. As this Court recently explained in People v
Dixon-Bey, ___ Mich App ___, ___; ___ NW2d ___ (Docket No. 331499); slip op at 16:

               “A sentence that departs from the applicable guidelines range will be
       reviewed by an appellate court for reasonableness.” People v Lockridge, 498
       Mich 358, 392; 870 NW2d 502 (2015). “[T]he standard of review to be applied
       by appellate courts reviewing a sentence for reasonableness on appeal is abuse of
       discretion.” [Steanhouse II, 500 Mich at 471.] In Steanhouse [II], the Michigan
       Supreme Court clarified that “the relevant question for appellate courts reviewing
       a sentence for reasonableness” is “whether the trial court abused its discretion by
       violating the principle of proportionality[.]” [Id.] The principle of proportionality
       is one in which

              “a judge helps to fulfill the overall legislative scheme of criminal
              punishment by taking care to assure that the sentences imposed
              across the discretionary range are proportionate to the seriousness
              of the matters that come before the court for sentencing. In
              making this assessment, the judge, of course, must take into
              account the nature of the offense and the background of the
              offender.” [[Id. at 472, quoting Milbourn, 435 Mich at 651].]

       Under this principle, “ ‘[T]he key test is whether the sentence is proportionate to
       the seriousness of the matter, not whether it departs from or adheres to the
       guidelines recommended range.’ ” [Steanhouse II, 500 Mich at 472,] quoting
       Milbourn, 435 Mich at 661. [Dixon-Bey, ___ Mich App at ___; slip op at 16.]

        The sentencing guidelines are an “aid to accomplish the purposes of proportionality[.]”
Id. at ___; slip op at 18. As this Court recently explained:

       Because the guidelines embody the principle of proportionality and trial courts
       must consult them when sentencing, it follows that they continue to serve as a
       “useful tool” or “guideposts” for effectively combating disparity in sentencing.
       Therefore, relevant factors for determining whether a departure sentence is more
       proportionate than a sentence within the guidelines range continue to include (1)
       whether the guidelines accurately reflect the seriousness of the crime, People v
       Houston, 448 Mich 312, 321-322, 532 NW2d 508 (1995), see also Milbourn, 435

                                               -6-
       Mich at 657, (2) factors not considered by the guidelines, Houston, 448 Mich at
       322-324, see also Milbourn, 435 Mich at 660, and (3) factors considered by the
       guidelines but given inadequate weight, Houston, 448 Mich at 324-325, see also
       Milbourn, 435 Mich at 660 n 27. [Dixon-Bey, ___ Mich App at ___; slip op at
       18-19.]

Other factors to consider “include ‘the defendant’s misconduct while in custody, Houston, 448
Mich at 323, the defendant’s expressions of remorse, id., and the defendant’s potential for
rehabilitation, id.’ ” Dixon-Bey, ___ Mich App at ___; slip op at 19 n 9, quoting Steanhouse I,
313 Mich App at 46. But, at the same time, both this Court and the Supreme Court have stressed
that proportionality review “be based upon the seriousness of the offense and not a deviation
from the guidelines . . . .” Dixon-Bey, ___ Mich App at ___; slip op at 22. The Steanhouse II
Court stated it this way:

       The Michigan principle of proportionality, however, does not create such an
       impermissible presumption. Rather than impermissibly measuring proportionality
       by reference to deviations from the guidelines, our principle of proportionality
       requires “sentences imposed by the trial court to be proportionate to the
       seriousness of the circumstances surrounding the offense and the offender.”
       Milbourn, 435 Mich at 636. [Steanhouse II, 500 Mich at 474.]

Thus, “[w]hen making this determination and sentencing a defendant, a trial court must ‘ “justify
the sentence imposed in order to facilitate appellate review,” ’ Steanhouse [II], [500 Mich at
470], quoting Lockridge, 498 Mich at 392, which ‘includes an explanation of why the sentence
imposed is more proportionate to the offense and the offender than a different sentence would
have been,’ [People v] Smith, 482 Mich [292,] 311[; 754 NW2d 284 (2008)].” Dixon-Bey, ___
Mich App at ___; slip op at 19.

        We conclude that the trial court’s sentence was reasonable, as the trial court did not abuse
its discretion in determining that the sentences were proportionate to the crimes. People v
Walden, 319 Mich App 344, 351; 901 NW2d 142 (2017). The record is quite clear that the trial
court considered the “nature of the offense and the background of the offender,” Walden, 319
Mich App at 352 (quotation marks and citation omitted), when it discussed the serious nature of
home invasions in general, and these in particular, and when it discussed defendant’s remarkably
poor criminal background.2 As detailed below, the trial court also discussed why some of the



2
  In Milbourn, the Court sanctioned departure sentences when a defendant has an “extensive
criminal record[]” because the guidelines do not take such extensive criminal records into
account. Milbourn, 435 Mich at 657. And in Smith, the Court explained that where a
defendant’s total OV score far exceeds the maximum score contemplated by a particular grid, a
proportionate sentence may well depart from the guidelines because “the Legislature did not
contemplate a defendant with such a high OV score . . . .” Smith, 482 Mich at 308-309.
Defendant’s past criminal history clearly presents several factors either not accounted for by the
guidelines, or that were given inadequate weight. As such, the trial court was well within its


                                                -7-
guidelines did not adequately address the circumstances of this case and this offender, id. at 352-
353; Dixon-Bey, ___ Mich App at ___; slip op at 18-19, and reviewed other factors revealing the
circumstances of the offender and the crime, including his chance for rehabilitation. The trial
court recognized the relevance of the guidelines, but concluded, with sufficient detail, that a
longer sentence was more appropriate for this offender. That conclusion was not an abuse of
discretion.

        Because of when his brief was filed, defendant’s argument exclusively focuses upon
whether his sentences were supported by substantial and compelling reasons; he contends they
were not, because the various factors articulated by the trial court were already considered
through various scorings under the guidelines. But the point made most recently by the
Steanhouse II Court, and previously made by the Milbourn Court, is that although trial courts
must still consider the guidelines when fashioning a sentence, “ ‘the key test is whether the
sentence is proportionate to the seriousness of the matter, not whether it departs from or adheres
to the guidelines’ recommended range[.]’ ” Steanhouse II, 500 Mich at 475, quoting Milbourn,
435 Mich at 661 (emphasis added). Consequently, our primary concern in conducting our
plenary review3 is whether the trial court’s sentence was proportionate to the seriousness of the
crime, which is determined in part by the factors outlined in Milbourn. This the trial court did
and, thus, the sentences were reasonable.

        Finally, we point out that although the trial court never stated that the guidelines did not
sufficiently take into consideration the seriousness of home invasions, see Dixon-Bey, ___ Mich
App at ___; slip op at 19-20 n 10,4 it did properly take into consideration the seriousness of the
circumstances in these particular cases. Despite this one deficiency, we are convinced that the
trial court adequately explained the reasons for its decision, and those reasons were-perhaps save
one-appropriate considerations in sentencing defendant for these crimes.5



discretion to consider defendant’s criminal history when fashioning an appropriate departure
sentence. Dixon-Bey, ___ Mich App at ___; slip op at 19.
3
  We agree with the Walden Court’s statement that the greater discretion given to trial courts in
the aftermath of Lockridge necessarily “constricts an appellate court’s wherewithal to find an
abuse of discretion.” Walden, 319 Mich App at 355. Indeed, the Steanhouse II Court pointed
out that sentencing decisions were not constricted to consideration of only proportionality
principles. Steanhouse II, 500 Mich at 473 n 15.
4
 The Court in Dixon-Bey remanded for resentencing in part because of the lengthy sentence and
none of the factors cited by the trial court “provided reasonable grounds for a departure.” Dixon-
Bey, ___ Mich App at ___; slip op at 19. To the contrary, all but one of the trial court’s reasons
were geared towards a proper proportionality review.
5
  Defendant’s appellate brief states that one of the reasons articulated by the trial court was
defendant’s lack of remorse. However, defendant never again discusses the issue. Thus, to the
extent defendant could be understood as challenging the trial court’s purported reliance on his
lack of remorse, the issue is abandoned. People v Bowling, 299 Mich App 552, 559-560; 830
NW2d 800 (2013).


                                                -8-
Affirmed.



                  /s/ Mark T. Boonstra
                  /s/ Kirsten Frank Kelly
                  /s/ Christopher M. Murray




            -9-